MEMORANDUM ***
Robert Landrum, a Washington state prisoner, appeals pro se from the district court’s summary judgment dismissing his 42 U.S.C. § 1983 action alleging that his Eighth Amendment rights were violated when he was subjected to excessive force at the Spokane County Jail. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), we affirm.
The district court properly granted summary judgment on Landrum’s Eighth Amendment claim because Landrum failed to raise a genuine issue of material fact as to whether defendants applied force “maliciously and sadistically for the very purpose of causing harm,” rather than in a good-faith effort to restore discipline after Landrum refused to comply with orders to submit to standard handcuffing procedure. See Clement v. Gomez, 298 F.3d 898, 903-04 (9th Cir.2002); see also Jeffers v. Gomez, 267 F.3d 895, 907 (9th Cir.2001) (per curiam) (to survive summary judgment, plaintiff must put forward specific, nonconclusory factual allegations that establish defendants acted with improper motive).
Landrum’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.